Citation Nr: 0833315	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to payment of nonservice-connected disability 
pension benefits.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that the veteran's 
income was excessive for receipt of nonservice-connected 
disability pension benefits.

In August 2007, the RO received notification that the 
Military Order of the Purple Heart had revoked its Power of 
Attorney with the veteran.  In October 2007, the RO wrote to 
the veteran allowing him 90 days or until the Board issued 
its decision regarding this appeal to secure new 
representation if he so desired.  The veteran has not 
responded, and there is no indication that he has sought 
other representation.  Accordingly, the Board will assume 
that the veteran wishes to proceed unrepresented.


FINDINGS OF FACT

The veteran's countable income for 2005 exceeds the maximum 
annual income for nonservice-connected disability pension 
benefits for a veteran with one dependent.  


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
nonservice-connected disability pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 
3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it is unclear whether these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002) (the VCAA, with its 
expanded duties, is not applicable to cases where the statute 
at issue was not found in Title 38, United States Code, 
Chapter 51).

Regardless, the veteran was notified of the evidence needed 
to substantiate his claim.  Specifically, the information 
needed to decide the claim is based upon reported income.  
Such information was requested on the application for pension 
he filed.  See VA Form 21-526, dated in September 2005.  The 
application also advised him that certain unreimbursed 
medical expenses may be deducted from his income.  Id.  As 
such, the veteran, in conjunction with his claim, submitted 
information regarding his income and unreimbursed medical 
expenses.  Therefore, it is perfectly clear that prior to the 
initial unfavorable RO decision the veteran had actual 
knowledge of what he needed to submit to substantiate his 
claim.  The January 2006 and December 2006 denial letters 
further informed the veteran of the income limits, and that 
he could submit additional information showing that his 
income dropped or that his paid medical expenses increased.  
Thus, the veteran was apprised of the information needed to 
substantiate his claim and any error in the sequence of 
events or content of the notice is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  That is, the purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).

Effective December 1, 2004, the MAPR for a veteran with one 
dependent was $13,309.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the SSA 
income of a spouse.  Such are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

Analysis

In this case, the veteran filed his claim for nonservice-
connected pension (VA Form 21-526) on September 12, 2005.  At 
that time, he reported receiving monthly SSA payments in the 
amount of $415 and $438, for him and his spouse, 
respectively.  He also reported that they received other 
monthly income (presumably retirement) in the amount of 
$1,645 from U.S. Postal Service and $585.24 from City of 
Pittsburgh, respectively.  Annualizing their monthly income, 
the Board finds that the veteran's annual family income was 
$36,998.88 ($415 + $438 + $1,645 + $585.24 = $3,083/month x 
12) for 2005.  

In March 2006, the veteran submitted a medical expense report 
wherein he reported paying $177 a month ($2,124) for Medicare 
and $251.64 a month ($3,019.68) for private medical 
insurance.  He also listed specific prescription and travel 
expenses paid in 2005.  According to the veteran, he paid 
$400.77 for prescriptions and incurred $20 in travel expenses 
(.20 per mile) after September 12, 2005.  [VA can only deduct 
medical expenses paid on or after the date of receipt of the 
veteran's claim.]  He also reported paying $356.65 for 
incontinence supplies between January and November 2005.  The 
veteran provided a monthly statement detailing his spouse's 
nursing care cost; however, he later indicated that the 
portion of her assisted living care that was paid "out of 
pocket" was "$45.50/day or about $1,384/month" (for an 
annualized total of $16,608)  See Report of Contact, dated in 
December 2006.  

Therefore, according to the veteran's figures his 
unreimbursed medical expenses totaled $22,172.45 for 2005 
($2,124 + $3,019.68 + $400.77 + $20 + $16,608).  Subtracting 
this figure from his annual income, the veteran's countable 
income for 2005 $14,826.43 ($36, 998.88 - $22,172.45) which 
is excessive for purposes of nonservice-connected disability 
pension benefits.  While it is unclear how much the veteran 
paid for incontinence supplies after September 12, 2005, the 
Board notes that even if the entire amount, $356.65, was 
considered an unreimbursed medical expense his income would 
still be excessive.  Therefore, the claim for nonservice-
connected disability pension benefits must be denied.

As an aside, the Board notes that in developing the veteran's 
claim information was received from SSA which showed that the 
amounts the veteran and his spouse received in monthly 
benefits were slightly higher than that reported by the 
veteran.  Nonetheless, as shown above, the veteran's family 
income is excessive even when using his lower figures.  


ORDER

Entitlement to payment of nonservice-connected disability 
pension benefits is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


